Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-23 previously were canceled.  Claims 29-38and 40-43 previously were withdrawn.  No new claims have been added.  Accordingly, claims 24-28, 39, and 44 remain pending and under examination.
	The following previous elections are noted: diethylamino hydroxybenzoyl hexyl benzoate (BPH-02) as the component (B) oil soluble organic UV filter component 

Response to Argument
	Applicant’s arguments filed 1/24/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
Applicant argues that there would have been no motivation or expectation of success in incorporating a UV filter in Pottie’s emulsions into Behler’s aqueous formulations which are not sunscreens.  In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Accordingly, Pottie teaches BPH-02 in particular among UV filters desirably used in cosmetic formulations, wherein one reasonably would have expected the functional benefit of the UV filter to be maintained and at least additive when incorporated into Behler’s products.  Moreover, Behler’s formulations may include a surfactant in an aqueous formulation as well as additional adjuvants where Behler does not teach the exclusion of a hydrophobic component such as an oil, plant oil, fatty acid component or moiety, etc. that would be reasonably expected to exclude any and all hydrophobic components.  Behler expressly teaches that the compositions may comprise further cosmetic 
Applicant concludes that to do so would have rendered Behler’s formulations unsuitable for their purpose as a sunscreen.  In reply, this argument is not persuasive because arguments of counsel cannot take the place of evidence in the record, and there is no showing that the sunscreen active agent addressed herein would have not been reasonably expected to maintain its known efficacy and functionality when added into another cosmetic formulation for topical application.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-28, 39, and 44 are rejected under 35 U.S.C. 103 as being obvious over Behler et al. (WO2015/091091A1) in view of Pottie et al. (WO2016/091930 A1). Both references were provided by Applicant in IDS dated 1/7/2019 and previously cited.
The applied reference has a common inventor and/or assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The instant claims are drawn to a composition comprising (A) an ester of levulinic acid with a fatty alcohol and (B) oil soluble organic UV filters.  Applicant has elected as component (B) diethylamino hydroxybenzoyl hexyl benzoate (BPH-02).
As to component (A) instantly recited, Behler teaches a cosmetic composition comprising water, at least one surfactant, at least one ester of levulinic acid with a fatty alcohol, and a water-soluble salt.  Behler teaches the levulinic acid to be desirably included as useful thickening agents in compositions suitable for cosmetic applications (see page 2, paragraph 5).  The ester of levulinic acid with fatty alcohol is included in one embodiment in concentration of 0.2 to 3% by weight of the total formulation (see second to last paragraph on page 3).
	Behler does not specify the aforementioned ester to particularly be combined with BPH-02 as instantly elected.  Pottie cures this deficiency.
	As to component (B) instantly elected, Pottie teaches cosmetic formulations comprising UV filters wherein thickeners and/or consistency regulators may be included desirably as adjuvants (see title and page 19, line 33 in particular).  Pottie teaches BPH-02 among UV filters which may be desirably employed in the aforementioned cosmetic formulations (see first compound described on page 6; see also page 31, Formulation examples, section A, where BPH-02 is illustrated to be employed in amounts of 4.5% and 11.25%).  See also page 32, Example B-3, Phase e, “Uvinul TM A Plus” component.
	Both Behler and Pottie are directed to similar cosmetic formulations comprising similar active and carrier components.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a UV filter such as BPH-02 as taught by Pottie to the cosmetic formulations of Behler, with a reasonable expectation of success.  One would have been motivated to do so to impart the known benefit of UV filtering to the surface of the skin.
	Further regarding claim 44, overlapping ranges of components (A) and (B) have been addressed above by the cited references.  Upon combining these components, there remains a carrier component overlapping in range with the instantly recited carrier component (C) amount.  See also Behler page 10, line 8 for instance.
Conclusion
	No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617